            Case 2:16-cr-00047-KJD-VCF Document 66 Filed 09/09/20 Page 1 of 1




1                                      UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                    ***
      UNITED STATES OF AMERICA,
4
                          Plaintiff,
5                                                      2:16-cr-00047-KJD-VCF
      vs.                                              ORDER
6     XZAVIONE TAYLOR,
7                         Defendant.
8

9           Before the Court is the Government’s Motion to Vacate Preliminary Hearing (ECF NO. 62).
10          Defendant filed a Notice of Non-Opposition to Motion to Vacate Preliminary Hearing (ECF No.
11   65).
12          Accordingly, and good cause appearing,
13          IT IS HEREBY ORDERED that the Government’s Motion to Vacate Preliminary Hearing (ECF
14   NO. 62) is GRANTED.
15          IT IS FURTHER ORDERED that preliminary revocation hearing scheduled for September 10,
16   2020, is VACATED.
17          DATED this 9th day of September, 2020.
                                                             _________________________
18
                                                             CAM FERENBACH
19                                                           UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
